DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2019 has been entered.

Claim Objections
Claims 1-4, 7-11, 13-16 and 18-20 objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 12, it would appear the phrase -- a sum of all perimeters of -- before the phrase “the first size” to better define how the first total perimeter p1 is defined.  In line 12, the word “form” should be changed to -- define --.  In line 18, it would appear the phrase -- a sum of all perimeters of -- before the phrase “the second size” to better define how the second total perimeter p2 is defined.  In line 19, the word “form” should be changed to -- define --.  In line 22, the phrase -- the MEMS device is designed such that the first and second distances b1,b2 and -- should be inserted after the word “wherein” to provide better clarification what parameters are used for the equation.  
In claim 8, line 13, it would appear the phrase -- a sum of all perimeters of -- before the phrase “the first size” to better define how the first total perimeter p1 is defined.  In line 14, the word “form” should be changed to -- define --.  In line 17, the word -- the -- should be inserted before the word “where”.  In line 18, it would appear the phrase -- a sum of all perimeters of -- before the phrase “the second size” to better define how the second total perimeter p2 is defined.  In line 19, the word “form” should be changed to -- define --.  In line 21, the phrase -- the MEMS device is designed such that the first and second distances b1,b2 and -- should be inserted after the word “wherein” to provide better clarification what parameters are used for the equation.  
In claim 14, line 16, the word -- of -- should be inserted after the word “quantity”.  In line 17, it would appear the phrase -- a sum of all perimeters of -- before the phrase “the first size” to better define how the first total perimeter p1 is defined.  In line 18, the word “form” should be changed to -- define --.  In line 22, the word -- the -- should be inserted before the word “where”.  In line 23, it would appear the phrase -- a sum of all perimeters of -- before the phrase “the second size” to better define how the second total perimeter p2 is defined.  In line 24, the phrase “the second mass portion” should be changed to – the second outer perimeter --.  In line 24, the word “form” should be changed to -- define --.  In line 28, the phrase -- the MEMS device is designed such that -- should be inserted after the word “wherein” to provide better clarification what parameters are used for the equation.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861